A. J. WALKER, C. J.
In the original summons and complaint, Cynthia L. Fowlkes was the sole plaintiff, and Ransom H. Fowlkes was in no sense a party to the suit. The change proposed would have converted it into the suit of Ransom II. Fowlkes alone. The grochien amy of an infant plaintiff is not himself a plaintiff. He is but a species of attorney, who is permitted to act for the infant, so far as to conduct his suit; but his power is comprised within a very narrow compass, as he is not even authorized *311to receive the amount which may be recovered by the infant. — See Isaacs v. Boyd, 5 Porter, 390 ; Smith v. Redus, 9 Ala. 99; Sutherlin v. Goff, 5 Porter, 608; Hooks v. Smith, 18 Ala. 838. Our previous decisions constrain us to bold, that the amendment proposed — the striking out of tbe sole plaintiff, and tbe substitution of another person — was no.t authorized by tbe Code. — Laird v. Moore, 27 Ala. 326; Friend v. Oliver, 27 Ala. 532; Stodder v. Grant & Nickles, 28 Ala. 419.
Judgment affirmed.
R. W. YfALKER, J., not sitting.